Citation Nr: 9925686	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-02 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veteran's Affairs benefits on behalf of the veteran's 
children.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946 and periodically on active duty for training.


REMAND

In May 1999 the Board remanded this claim so that 
videoconference hearing could be scheduled before Jeff 
Martin, a member of the Board, and the veteran, at the 
Chicago, Illinois, Regional Office (RO).  The claims file 
indicates that the veteran was scheduled for a hearing on 
June 16, 1999, but that this hearing was canceled by the RO.  
There is nothing in the record indicating that the veteran 
withdrew his request for such a hearing or that the hearing 
was re-scheduled.  Accordingly, this claim is remanded to the 
RO so that a videoconference hearing can again be scheduled.  
In the event that the veteran withdraws his request for such 
a hearing, indication of this decision should be made in the 
claims file.

Additionally, the Board notes that the appellant testified at 
her December 1998 hearing before a member of the Board, Jeff 
Martin, that she has re-married and has additional health 
expenses for the children.  Because there is no recent 
financial information of record concerning the appellant's 
income and expenses, or the veteran's income and expenses, 
the Board requests that upon remand, the RO contact both the 
appellant and the veteran and request that they submit 
financial status reports detailing their monthly income and 
expenses.  Moreover, to the extent possible, the veteran 
should provide evidence of any amounts he reports as child 
support payments in the form of copies of the money orders or 
canceled checks.  
Consequently, because no hearing has been held, and to ensure 
full compliance with due process requirements, the case is 
REMADNED to the RO for the following development:

1.  The RO should schedule the veteran 
for a videoconference hearing.  At the 
time it is scheduled the RO should 
request that Jeff Martin, member of the 
Board, conduct the hearing because he has 
handled the case previously, and has 
conducted the hearing in Atlanta, 
Georgia, for the appellant.  The 
appellant should be notified of the 
hearing and given the opportunity to 
attend if she so desires.  

2.  In the event the veteran cancels his 
request for a hearing, notification of 
this cancellation should be made in the 
claims file.

3.  Prior to the hearing, the RO should 
contact both the veteran and the 
appellant and request that they both 
provide current financial status 
information detailing their monthly 
income and expenses.  The veteran should 
also provide, to the extent possible, 
evidence of his payment of support to the 
appellant in the form of canceled checks 
or dated copies of money orders.

4.  Prior to the hearing, if possible, 
and after the financial information has 
been received, if any is received, the RO 
should again review the record and 
consider all the additional evidence.  If 
any benefit sought, for which an appeal 
has been perfected, remains denied, the 
veteran and the appellant, and their 
representatives, if any, should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


